IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

HERMAN WILLIAMS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-1214

JULIE L. JONES, SECRETARY,
DEPARTMENT              OF
CORRECTIONS,

      Respondent.

___________________________/


Opinion filed October 9, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

Herman Williams, pro se, Petitioner.

Pamela Jo Bondi, Attorney General; Kathleen Carol Hagan, Assistant Attorney
General; and Dorothy Ridgway, Acting General Counsel, Tallahassee, for
Respondent.




PER CURIAM.

      DENIED.

ROBERTS, C.J., MARSTILLER and MAKAR, JJ., CONCUR.